Citation Nr: 0427220	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  98-12 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
strain, associated with degenerative disc disease of the 
lumbar spine, evaluated as 60 percent disabling from April 3, 
2002.

2.  Entitlement to a rating in excess of 40 percent chronic 
low back strain, associated with degenerative disc disease of 
the lumbar spine, prior to April 3, 2002.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability, prior to 
April 3, 2002.

4.  Entitlement to Dependents' Educational Assistance 
benefits under the provisions of 38 U.S.C.A. Chapter 35, 
prior to April 3, 2002.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
September 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Regional Office (RO) that, in pertinent part, denied the 
veteran's claim for an increased rating for his service-
connected low back disability and his claim for a total 
rating based on individual unemployability due to service-
connected disability.  This case was previously before the 
Board in June 2000, at which time it was remanded for 
additional development of the record.  Based on the receipt 
of additional evidence, to include the report of a Department 
of Veterans Affairs (VA) examination in May 2002, the RO, by 
rating action dated in June 2002, increased the evaluation 
assigned for chronic low back strain, associated with 
degenerative disc disease of the lumbar spine to 60 percent, 
effective April 3, 2002, and granted a total rating based on 
individual unemployability due to service-connected 
disability, effective April 3, 2002.  The veteran continues 
to assert that a higher rating should be assigned for his low 
back disability, and that a total rating was warranted prior 
to April 3, 2002.  The claim was again remanded by the Board 
in June 2003 in order to comply with due process.  

The issues of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability prior to April 3, 2002, and entitlement to 
Dependents' Educational Assistance benefits under 38 U.S.C.A. 
Chapter 35 prior to April 3, 2002, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to April 3, 2002, the veteran's low back disability 
was manifested by limitation of motion, and was not 
productive of more than severe impairment.

2.  Ankylosis of the lumbar spine has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
chronic low back strain associated with degenerative disc 
disease of the lumbar spine, prior to April 3, 2002 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (as in effect prior to 
April 3, 2002).

2.  The criteria for a rating in excess of 60 percent for 
chronic low back strain associated with degenerative disc 
disease of the lumbar spine from April 3, 2002 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002); 67 Fed. Reg. 54,343-54,349 (Aug. 22, 2002); 68 Fed. 
Reg. 51,454-51,458 (Aug. 27, 2003) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in effect 
from September 26, 2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in March 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate the claims, which information and evidence, 
if any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf, as 
well as requested that the appellant provide any evidence in 
his possession that pertains to the claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 38 C.F.R. 
§ 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim for was filed and initially adjudicated 
prior to the enactment of the VCAA.  Nevertheless, the Court 
in Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the final 
transfer and certification of the case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's VA outpatient treatment records and reports of VA 
examinations.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The veteran submitted a claim for an increased rating for his 
service-connected low back disability in November 1997.

The veteran was afforded a VA examination of the spine in 
April 1998.  It was noted that he wore a brace constantly to 
decrease the pain in his low back.  He reported that his back 
was very stiff early in the morning.  He said that prolonged 
sitting and short walks aggravated the pain.  The pain was 
treated with medication as needed.  He asserted that he had 
flare-ups of back pain once or twice a month, and that the 
episodes lasted for one or two days. He alleged that quick 
jerking movements or twisting tended to aggravate his back 
pain.  The veteran stated that it was sometimes necessary for 
him to stay in bed for a day or two during flare-ups.  He 
maintained that his back condition prevented him from lifting 
objects heavier than ten pounds and that he was unable to 
stoop forward or run.

An examination revealed that forward flexion of the lumbar 
spine was to 20 degrees; backward extension was to 10 
degrees; lateral flexion was to 15 degrees, bilaterally; and 
rotation was to 20 degrees, bilaterally.  These movements 
were pain free.  It was reported that the veteran was unable 
to move any further due to severe pain.  His posture was 
described as erect, with no fixed deformities.  The 
musculature of the back appeared to be well developed.  No 
obvious neurological involvement was noted, although the 
veteran related that from time to time he experienced pain 
radiating from his back to the right thigh.  The veteran was 
unable to do straight leg raising above 15 degrees with 
either leg.  He indicated that his hamstrings were tight.  An 
X-ray study of the lumbosacral spine in December 1997 
revealed minor degenerative change.  The diagnosis was 
degenerative joint disease of the lumbosacral spine.

VA outpatient treatment records dated in 1998 and 1999 have 
been associated with the claims folder.  The veteran reported 
back pain in December 1998.  In February 1999, he reported 
that he had pain from his buttocks to his knees.  No findings 
concerning the low back were recorded.

A VA examination was conducted in November 2000.  The veteran 
reported that he had to restrict his activities due to back 
pain.  He stated that at times his back pain was so bad that 
he could not function.  He described pain in his low back to 
mid-back and into the scapular region on a day-to-day basis.  
He also stated that he had pain in the right posterior thigh.  
He noted that he had never had back surgery.  An examination 
of the back disclosed that there was tenderness along the 
paraspinal muscles in the lumbar region and into the thoracic 
region.  The veteran had very limited range of motion of the 
back.  He could not rotate or extend his back at all.  He 
could bend forward a few degrees.  It was noted that the 
veteran walked very stiffly.  The assessment was lumbosacral 
degenerative joint disease with low back pain.  The examiner 
indicated that the veteran had limitation of range of motion 
and of ability to work.  

In October 2001, a VA physician noted that he had examined 
the veteran and had been seeing him because of his back.  He 
stated that the veteran had really advanced arthritic change 
in his entire spine, especially the dorsolumbar spine.  In 
addition, the veteran had increased calcification of the 
paraspinous ligaments along with osteoarthritic change in the 
lumbar spine.  

An X-ray study of the lumbosacral spine in May 2000 showed 
minimal degenerative disc disease and moderate degenerative 
facet joint disease.  A VA physician noted on April 3, 2002 
that the veteran had symptoms of spinal stenosis in that he 
had cold feet and was unable to walk for any significant 
distance at all due to back pain.  The physician stated that 
the symptoms were quite typical of spinal stenosis.  Magnetic 
resonance imaging of the lumbar spine later in April 2002 
revealed degenerative disc changes, greatest at L1-2, L4-5 
and L5-S1; and smooth bulging of the discs.  

The veteran was again afforded a VA examination of the spine 
in May 2002.  The examiner noted that the veteran's VA record 
was reviewed.  The veteran related that his back condition 
had been slowly worsening.  He stated that he had constant 
pain and stiffness in the back.  He reported that the pain 
went down both legs and that he had a tired feeling in his 
legs.  He also indicated that his feet became very cold.  He 
noted that flare-ups occurred with cold weather and could 
last a few days.  The veteran claimed that he was able to 
walk only two to three blocks before he had to stop due to 
back pain.  He asserted that his symptoms occasionally 
prevented him from ambulating.  

An examination revealed that the veteran walked very slowly.  
Forward flexion was from 0-35 degrees; posterior extension 
was from 0-25 degrees; lateral flexion was from 0-25 degrees, 
bilaterally; and lateral rotation was from 0-10 degrees, 
bilaterally.  It was noted that the veteran performed these 
motions with moderate difficulty and mild to moderate pain.  
The musculature of the back seemed strong.  Painful motion 
was noted throughout all these range of motion exercises.  
The veteran had a mild fixed deformity of the upper back.  
His posture was hunched slightly forward.  Ankle jerks were 
markedly decreased.  The pertinent diagnoses were episodes of 
musculoskeletal strain in the lumbosacral spine; degenerative 
changes in the thoracic spine and lumbar spine; and multiple 
disc bulges at multiple levels in the lumbar spine; and 
spinal stenosis in the lower back.  The examiner commented 
that the radiculopathy symptoms involving the lower 
extremities were most likely secondary to the findings 
recorded on the magnetic resonance imaging, summarized above.  
He added that the veteran could not perform any of the 
additional range of motion exercises of the lumbar spine 
because of pain and marked fatigability.  He further noted 
that the veteran's range of motion was initially very, very 
limited.  

Service connection is in effect for chronic low back strain 
associated with degenerative disc disease of the lumbar 
spine, evaluated as 60 percent disabling; tinnitus, evaluated 
as 10 percent disabling; and bilateral hearing loss, 
evaluated as noncompensable.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 60 percent evaluation may be assigned for intervertebral 
disc syndrome which is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Where severe; recurring attacks, 
with intermittent relief, a 40 percent evaluation is 
assignable.  Diagnostic Code 5293 (as in effect prior to 
April 3, 2002).

A 50 percent evaluation may be assigned for unfavorable 
ankylosis of the lumbar spine.  A 40 percent evaluation is 
assignable for favorable ankylosis of the lumbar spine.  
Diagnostic Code 5289 (as in effect prior to September 26, 
2003).

A 100 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  A 60 percent rating is assignable for ankylosis at a 
favorable angle.  Diagnostic Code 5286 (as in effect prior to 
September 26, 2003).

A 40 percent evaluation may be assigned for lumbosacral 
strain which is severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Diagnostic Code 5295 (as 
in effect prior to September 26, 2003).

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  Diagnostic Code 5292 (as in 
effect prior to September 26, 2003).

Under an amendment to the rating schedule that became 
effective on September 23, 2002, the rating formula for 
evaluating intervertebral disc syndrome was changed.  Under 
Diagnostic Code 5293, as amended, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluation of all 
other disabilities, whichever method results in the higher 
evaluation.  For purposes of evaluations under Diagnostic 
Code 5293, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345 - 
54,349 and Note (1) (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 and Note (1) (2003)).  

A 60 percent evaluation is warranted with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent evaluation may be assigned 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  Diagnostic Code 5293.  

Note 2 following this code provides that when evaluating 
intervertebral disc syndrome on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using the rating criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities were to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes. 

The rating schedule was further amended, effective September 
26, 2003, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under Diagnostic Code 5237, spinal 
stenosis under Diagnostic Code 5238, degenerative arthritis 
of the spine under Diagnostic Code 5242, and intervertebral 
disc syndrome under Diagnostic Code 5243.  See 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a).  Although the latest amendment purported to 
make only editorial, not substantive changes to the criteria 
for evaluating intervertebral disc syndrome that became 
effective in 2002, the notes defining incapacitating episode 
and chronic orthopedic and neurologic manifestations were 
deleted.  However, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, were still to be separately rated under 
an appropriate diagnostic code.  Id. at 51,456, Note (1).  

Under the new general rating formula for diseases and 
injuries of the spine, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, disability 
ratings (40 percent or above) are provided based on the 
following:

Unfavorable ankylosis of the entire spine............		 
	100 percent

Unfavorable ankylosis of the entire thoracolumbar spine... 	 
	50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.........................					40 percent

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The veteran was notified by the RO of the September 2002 and 
September 2003 changes in a letter dated in March 2003 and a 
supplemental statement of the case issued in July 2004.  The 
RO also applied the change in regulations in adjudicating the 
veteran's claim.  As the veteran has been apprised of the new 
regulations and afforded an opportunity to comment or submit 
additional evidence on his behalf, there is no prejudice to 
the veteran in the Board's review of his claim under the 
three sets of criteria.  Bernard, 4 Vet. App. 384, 394.

The veteran asserts that a higher rating is warranted for his 
service-connected low back disability.  The Board concedes 
that when the veteran was examined by the VA in April 1998, 
there was severe limitation of motion of the lumbar spine.  
It was reported that the veteran's movements were limited by 
pain.  It is significant to point out that the only 
indication of any neurological impairment was the veteran's 
complaint of occasional pain radiating to the right thigh.  
Otherwise, it was specifically noted that there was no 
neurological involvement.  Similarly, the findings recorded 
on the November 2000 VA examination do not support a higher 
rating.  The Board again notes that limitation of motion of 
the lumbar spine was documented.  

It was not until the VA physician's report of April 3, 2002 
that increased severity of the veteran's service-connected 
low back disability was demonstrated.  Prior to that date, 
the record failed to establish that the veteran's chronic low 
back strain with associated degenerative disc disease 
resulted in more than severe impairment under Diagnostic Code 
5293.  In this regard, it is apparent that the veteran had 
intermittent relief from his episodes of back pain.  This 
conclusion is supported by the fact that the extensive VA 
outpatient treatment records show relatively little treatment 
for back complaints during this period.  The findings 
required for a 60 percent evaluation include sciatic 
neuropathy.  Although the veteran asserted that he 
occasionally had pain radiating to his right thigh, the 
clinical findings overall more nearly approximate the 
criteria for a 40 percent evaluation under Diagnostic Code 
5293, as in effect prior to April 3, 2002.  The Board 
concludes that the medical findings on examination are of 
greater probative value than the veteran's allegations 
regarding the severity of his low back disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 40 
percent for chronic low back strain associated with 
degenerative disc disease of the lumbar spine prior to April 
3, 2002.

Also, as in effect prior to April 3, 2002, the veteran was in 
receipt of the highest schedular evaluation assignable for 
severe limitation of motion of the lumbar spine, under 
Diagnostic Code 5292, and for lumbosacral strain, under 
Diagnostic Code 5295.  When an evaluation of a disability is 
based on limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45 (2003).  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Such factors include more or less movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  However, when a disability is assigned 
the maximum rating for loss of range of motion, application 
of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not required.  
See Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  As noted above, a 40 
percent evaluation is the maximum rating that may be assigned 
for limitation of motion of the lumbar spine under Diagnostic 
Code 5292 (as in effect prior to September 26, 2003).  
Further, the additional functional limitation of motion 
demonstrated due to pain has not been shown by the competent 
clinical evidence to more approximate unfavorable ankylosis 
of the entire thoracolumbar spine, so as to warrant the next 
higher evaluation under Diagnostic Code 5289 (as in effect 
prior to April 3, 2002).  

As noted above, a 60 percent evaluation was assigned 
effective April 3, 2002.  This was predicated on the report 
of a VA physician on that date that commented that the 
veteran had symptoms of spinal stenosis.  In order to assign 
a higher rating under the old or revised regulations, the 
record must demonstrate unfavorable ankylosis of the entire 
spine.  There is no objective evidence in the record that the 
veteran's spine, or any segment thereof, is ankylosed.  
Accordingly, there is no basis on which a rating in excess of 
60 percent may be assigned from April 3, 2002.

The revised criteria effective September 2002 and in 
September 2003 also provide that, in addition to evaluating 
disc disease based on incapacitating episodes, disc disease 
may also be evaluated by combining, under 38 C.F.R. § 4.25, 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, with evaluations for all other service-
connected disabilities, and assigning whichever method 
results in the higher evaluation.  

As to the veteran's orthopedic manifestations, the competent 
clinical evidence of record establishes that the veteran has 
severe limitation of the lumbar spine.  As noted above, no 
more than a 40 percent evaluation is warranted for the 
orthopedic manifestations.  

The neurologic manifestations of the disability at issue have 
been shown to have been manifested primarily by spinal 
stenosis, with decreased ankle jerks.  The Board concludes 
that such findings as recorded on the most recent VA 
examination in May 2002 are comparable to no more than 
moderate incomplete paralysis of the sciatic nerve.  Under 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2003), moderate 
incomplete paralysis of the sciatic nerve warrants a 20 
percent evaluation.  

A 40 percent orthopedic evaluation combined with a 20 percent 
neurologic evaluation results in a combined rating of 52 
percent, rounded to 50 percent, to be combined with the 
veteran's combined 10 percent rating for his other service-
connected disabilities not at issue.  38 C.F.R. § 4.25.  
Since the 60 percent evaluation now in effect is the same or 
greater than what would be assigned by combining the 
orthopedic and neurological manifestations, the Board 
concludes that this is the appropriate rating for the 
veteran's chronic low back strain with associated 
degenerative disc disease.  

The evidence in support of the veteran's claim consists of 
his statements regarding the severity of his disability.  In 
contrast, the medical findings on examination are of greater 
probative value.  The Board finds that the preponderance of 
the evidence is against the claim for a rating in excess of 
40 percent prior to April 3, 2002, or a rating in excess of 
60 percent, from April 3, 2002.


ORDER

A rating in excess of 40 percent prior to April 3, 2002 for 
chronic low back strain, associated with degenerative disc 
disease of the lumbar spine, is denied.

A rating in excess of 60 percent from April 3, 2002 for 
chronic low back strain, associated with degenerative disc 
disease of the lumbar spine, is denied.


REMAND

The veteran also asserts that a total rating based on 
individual unemployability due to service-connected 
disability prior to April 3, 2002 and entitlement to 
Dependents' Education Assistance benefits under the 
provisions of 38 U.S.C.A. Chapter 35 prior to April 3, 2002 
are warranted.  

As noted above, the VCAA became law on November 9, 2000.  
This law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, including which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim, and what specific evidence, if any, 
he is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  Further, he must be 
advised to send any evidence in his possession pertinent to 
the appeal to VA.  The Board notes that the March 2004 letter 
sent to the veteran by the RO did not provide specific 
information as to the evidence was necessary for these 
claims, and were not sufficient to comply with the 
requirements of the law.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

All VCAA notice obligations must be 
satisfied in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  Specifically, the 
appellant must be informed of the 
specific information and/or specific 
medical or lay evidence, not previously 
submitted, that is necessary to 
substantiate his claims for a total 
rating based on individual 
unemployability due to service-connected 
disability prior to April 3, 2002 and 
Dependents' Educational Assistance 
benefits under the provisions of 
38 U.S.C.A. Chapter 35 prior to April 3, 
2002, to include what specific evidence, 
if any, he is expected to obtain and 
submit, and what specific evidence will 
be retrieved by VA.  Further, he must be 
advised to send any evidence in his 
possession pertinent to the appeal to VA.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



